DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving a dispatching request, determining status information of the request, generating a copy/mirror-image of the status and generating a dispatching task based on the copy, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process or a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 10 and 19) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method for processing an item-picking dispatching request, comprising: 
receiving a dispatching request with respect to item picking; 
determining a type of the dispatching request; 
determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, wherein the stored picking resource status information is updated in real time; 
generating mirror-image information of the target picking resource status information; and 
generating a dispatching task for item picking based on the mirror-image information of the target picking resource status information.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, “receiving a dispatching request with respect to item picking; determining a type of the dispatching request; determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, wherein the stored picking resource status information is updated in real time; generating mirror-image information of the target picking resource status information; and generating a dispatching task for item picking based on the mirror-image information of the target picking resource status information” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining a type of the dispatching request; determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, wherein the stored picking resource status information is updated in real time;” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element.  Accordingly, there are no additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a communication interface” and
“one or more processors and one or more non-transitory computer-readable memories”.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0055172 A1 to Tan et al. (“Tan”) in view of United States Patent Application Publication No. 2009/0099898 A1 to Ehrman et al. (“Ehrman”).
As per claims 1, 10 and 19, the claimed subject matter that is met by Tan includes:
a method for processing an item-picking dispatching request, comprising (Tan: Abstract): 
receiving a dispatching request with respect to item picking (Tan: ¶ 0058); 
determining a type of the dispatching request (Tan: ¶¶ 0059 and 0063); 
determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, wherein the stored picking resource status information is updated in real time (Tan: ¶¶ 0148, 0151 and 0165); 
generating mirror-image information of the target picking resource status information (Tan: ¶¶ 0122 and 0148); and 
generating a dispatching task for item picking based on the mirror-image information of the target picking resource status information (Tan: ¶ 0021).
Although Tan suggests “the tasks generated by TOS based on the inventory tracking database are more likely to be accurate” (Tan: ¶ 0021), Tan fails to specifically teach generating a dispatching task. The Examiner provides Ehrman to teach and disclose this claimed feature.
The claimed subject matter that is met by Ehrman includes:
generating a dispatching task for item picking based on the mirror-image information of the target picking resource status information (Ehrman: ¶¶ 0246-0250)
Tan teaches an inventory tracking system and method. Ehrman teaches a comparable inventory tracking system and method that was improved in the same way as the claimed invention. Ehrman offers the embodiment of generating a dispatching task. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the generating dispatching tasks as disclosed by Ehrman to the generated tasks as taught by Tan for the predicted result of improved inventory tracking system and method. No additional findings are seen to be necessary. 
As per claims 2, 11 and 20, the claimed subject matter that is met by Tan and Ehrman includes:
obtaining an updated version of the target picking resource status information; determining whether the dispatching task conflicts with the updated version of the target picking resource status information; and in response to determining that the dispatching task conflicts with the updated version of the target picking resource status information, canceling the dispatching task (Tan: ¶¶ 0118, 0151, 0152 and 0148 and Ehrman: ¶ 0248).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1, 10 and 19, and are incorporated herein.
As per claims 3 and 12, the claimed subject matter that is met by Tan and Ehrman includes:
wherein before determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information, the method further comprises: determining whether the dispatching request has an error; in response to determining that the dispatching request has an error, generating error information according to a type of the error, and returning the error information; and in response to determining that the dispatching request has no error, proceeding to the step of determining, in stored picking resource status information, target picking resource status information corresponding to the type of the dispatching request according to a preset correspondence between types of dispatching requests and picking resource status information (Tan: ¶¶ 0147-0151).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 4 and 13, the claimed subject matter that is met by Tan and Ehrman includes:
wherein determining whether the dispatching request with respect to the item picking has an error comprises: determining whether the dispatching request conflicts with the target picking resource status information (Tan: ¶¶ 0147-0151).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 5 and 14, the claimed subject matter that is met by Tan and Ehrman includes:
further comprising: receiving picking resource status information; determining whether the received picking resource status information comprises erroneous status information; and in response to determining that the received picking resource status information comprises no erroneous status information, storing the received picking resource status information (Tan: ¶¶ 0099, 0117 and 0130).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 6 and 15, the claimed subject matter that is met by Tan and Ehrman includes:
further comprising: in response to determining the received picking resource status information comprises erroneous status information, marking the erroneous picking resource status information and recording content of the erroneous status information (Tan: ¶¶ 0099, 0117 and 0130).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 7 and 16, the claimed subject matter that is met by Tan and Ehrman includes:
wherein determining whether the received picking resource status information comprises erroneous status information comprises: determining whether the received picking resource status information comprises two information entries with a correspondence; and in response to determining that the received picking resource status information does not comprise the two information entries with the correspondence, determining the received picking resource status information comprises erroneous status information (Tan: ¶¶ 0147-0151).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 8 and 17, the claimed subject matter that is met by Tan and Ehrman includes:
wherein the received picking resource status information comprises status information from a drive apparatus, wherein the status information from the drive apparatus is of a uniform format; and the dispatching request comprises a dispatching request from the drive apparatus, wherein the dispatching request from the drive apparatus is of the uniform format (Ehrman: ¶¶ 0090, 0160 and 0222-0233).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.
As per claims 9 and 18, the claimed subject matter that is met by Tan and Ehrman includes:
further comprising: updating the target picking resource status information based on the generated dispatching task (Tan: ¶¶ 0021, 0148, 0151 and 0165 and Ehrman: ¶ 0248).
The motivation for combining the teachings of Tan and Ehrman are discussed in the rejection of claims 1 and 10, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. Hunter Wilder/Primary Examiner, Art Unit 3627